DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a method of 3D printing.
Group II, claim 13, drawn to a functional binder.
Group III, claims 14 and 16, drawn to a 3D printed product obtainable by the method of claim 1.
Group IV, claim 15, drawn to a 3D printed product comprising fused particles infiltrated with binder-jetted fused .
Group V, claim 17, drawn to an apparatus.
	If Applicant elects Group I (claims 1-12), species election requirements as set forth on Pg. 5-8 of this action must also be made. 

Group V and Groups (I-IV) lack unity of invention because the groups do not share the same or corresponding technical feature. Lack of unity of invention may be directly evident "a priori," before considering the claims in relation to any prior art when there is no feature common between the groups. See MPEP 1850(II). Although claim 17 (Group V) is directed to an apparatus for carrying out the method of claim 1, the special technical feature in claim 1 is the functional binder selected for the resultant 3D bound structure, which cannot be required of an apparatus. Even if the apparatus is intended to carry out the claimed process, the materially worked upon (the functional binder) is not a limiting or shared feature. 
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a functional binder, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kollenberg, Wolfgang (WO 2014/067990 A1, hereinafter referred to as "Kollenberg"). US 9908819 is being relied upon as the English language equivalent of Kollenberg.
The shared technical feature lacks novelty as Kollenberg teaches a solidifying composition (binding agent) used in a 3D printing process (Col. 3 lines 3-10, Col. 14 lines 35-42). 
	Since the groups lack a common special technical feature, they lack unity under PCT
Rule 13.2.

If Applicant elects Group I (claims 1-12) the following election of species must also be made: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, claims 3-7, drawn to a method of 3D printing using a metallic binder. 
Species II, claim 8, drawn to a method of 3D printing using a ceramic binder. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic with respect to the aforementioned species: claims 1-2 and 9-12
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method of 3D printing as set forth in the instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the Kollenberg, Wolfgang (WO 2014/067990 A1, hereinafter referred to as "Kollenberg"). US 9908819 is being relied upon as the English language equivalent of Kollenberg.
The shared technical feature lacks novelty as Kollenberg teaches a method for the production of a green body wherein a layer of powder is formed on a substrate, a solidifying composition containing a binder is applied to a part of the powder layer, the powder forming and binding steps are repeated multiple times, and the green body is removed from the powder bed and unbound powder (Col. 2 lines 65-67, Col. 3 lines 1-16, Col. 14 lines 35-46, Col. 16 lines 44-47). Kollenberg teaches that the binder ensures the powder particles glue to each other and that the green body acquires sufficient solidity (Col. 14 lines 35-40), and further, the solidifying composition is applied by means of an ink jet printer (Col. 16 lines 18-19, Col. 17 lines 7-10). 
Since the groups lack a common special technical feature, they lack unity under PCT Rule 13.2.

If Applicant elects Species I (claims 3-7), the following additional election of species must also be made: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species IA, claim 5, drawn to a method of 3D printing using a binder including a copper metal precursor. 
Species IB, claim 6, drawn to a method of 3D printing using a binder including a nickel metal precursor. 
Species IC, claim 7, drawn to a method of 3D printing using a binder including a titanium metal precursor. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic with respect to the aforementioned species: claims 1-4 and 9-12
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species IA, IB, and IC lack unity of invention because even though the inventions of these groups require the technical feature of a method of 3D printing as set forth in the instant claim 4, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kollenberg, Wolfgang (WO 2014/067990 A1, hereinafter referred to as "Kollenberg"). US 9908819 is being relied upon as the English language equivalent of Kollenberg.

Since the groups lack a common special technical feature, they lack unity under PCT Rule 13.2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736